Citation Nr: 1709613	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-02 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from February 1, 2012, for degenerative disc disease of the cervical spine, status post cervical discectomy, fusion, and bone graft with scar (hereinafter "cervical spine disability").

2.  Entitlement to an evaluation in excess of 30 percent for right upper extremity radiculopathy associated with a cervical spine disability.

3.  Entitlement to an evaluation in excess of 40 percent for left upper extremity radiculopathy associated with a cervical spine disability, prior to May 11, 2016.

4.  Entitlement to an evaluation in excess of 40 percent for left upper extremity radiculopathy associated with a cervical spine disability, from May 11, 2016.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a skin rash or eczema of the face.

6.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) from February 14, 2011.

7.  Entitlement to a TDIU for the period on appeal prior to February 14, 2011. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her brother


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served intermittent periods of active duty for training (ACDUTRA) from 1979 to 1996.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and April 2009 and February 2014 rating decisions of the RO in Atlanta, Georgia.

In July 2015, the Veteran and her brother testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In November 2015, the Board remanded the issues still subject to appeal with instruction to take the necessary steps to obtain records of ACDUTRA service and relevant treatment records, and to afford the Veteran a VA examination.  Those records which were available were obtained and the Veteran underwent a VA examination in May 2016.  The Board is therefore satisfied that the instructions in its November 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the August 2016 supplemental statement of the case includes four additional issues, specifically entitlement to increased ratings for a left hip residual scar, degenerative disc disease of the lumbar spine, and radiculopathy in each of the lower extremities associated with degenerative disc disease of the lumbar spine.  These issues are outside the Board's jurisdiction.  The issue of the evaluation of a left hip scar was decided in the November 2015 Board decision.  The issues involving the lumbar spine and associated radiculopathies are not the subject of any valid notice of disagreement or statement of the case.  The Board will therefore not address these issues further.

In articulating the issues on appeal, the Board has switched the evaluations assigned to the Veteran's right and left upper extremities.  The rating decisions and statements of the case clearly indicate that both of the currently assigned evaluations are based on moderate impairment.  At the time the assignments were made, however, the evidence in the record did not clearly indicate which extremity was the dominant upper extremity.  The RO proceeded under the assumption that the Veteran is right-handed.  The May 2016 VA examination, however, clarifies that the Veteran is left handed.  The Board therefore corrects this error, as doing so does not prejudice the Veteran.

The issue of entitlement to a TDIU for the period on appeal prior to February 14, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from February 1, 2012, the Veteran's cervical spine disability was not productive of ankylosis, forward flexion limited to 15 degrees or less, or the functional equivalent thereof.

2.  Radiculopathy of the right upper extremity is not productive of the equivalent of complete paralysis or severe incomplete paralysis of the upper radicular group in the nondominant extremity.

3.  Prior to May 11, 2016, radiculopathy of the left upper extremity was not productive of the equivalent of complete paralysis or severe incomplete paralysis of the upper radicular group in the nondominant extremity.

4.  From May 11, 2016, radiculopathy of the left upper extremity is productive of the equivalent of severe incomplete paralysis of the upper radicular group in the dominant extremity, but is not productive of the equivalent of complete paralysis.

5.  In an April 2006 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for skin rash or eczema of the face.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the April 2006 final decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of an in-service event, injury, or disease related to a current disability.

7.  For the period from February 14, 2011, the Veteran's service-connected disabilities have rendered her unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent from February 1, 2012, for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an evaluation in excess of 30 percent for right upper extremity radiculopathy associated with a cervical spine disability have not been met.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).

3.  Prior to May 11, 2016, the criteria for an evaluation in excess of 40 percent for left upper extremity radiculopathy associated with a cervical spine disability have not been met.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).

4.  From May 11, 2016, the criteria for an evaluation of 50 percent, but not in excess thereof, for left upper extremity radiculopathy associated with a cervical spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).

5.  Evidence received since a final April 2006 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for skin rash or eczema of the face is therefore not warranted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2016).

6.  For the period from February 14, 2011, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained, as have relevant private medical records identified by the Veteran and relevant Social Security Administration records.

The Board notes that the Veteran's service treatment records, with the exception of records from ACDUTRA periods in 1994 and 1995, are not associated with the claims file.  In June 2012 letter, the Veteran was informed that VA had been unable to obtain her service treatment records, and that further evidence corroborating her in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  

The Veteran was provided a VA examination of her cervical spine and associated radiculopathy in May 2016.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the Veteran's claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to her skin rash or eczema claim, the Veteran has not been provided with a VA examination.  VA's statutory duty to provide a VA examination in a service connection claim that has been previously denied by a final decision does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA examination or medical opinion is not required.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Cervical Spine and Radiculopathy

The Veteran claims increased ratings for her cervical spine disability and associated upper extremity radiculopathy.  

The Veteran has been assigned radiculopathy evaluations effective December 16, 2011.  The Board thus considers entitlement to increased evaluations for the period from this date.  For the Veteran's cervical spine disability, as discussed above the Board has decided this issue for the period prior to February 1, 2012.  The Board will therefore focus on evidence subsequent to this date for symptoms of a cervical spine disability, with the exception of the abovementioned radiculopathy symptoms.  The Board further notes that the Veteran underwent surgery in December 2011 for her cervical spine, and that she is currently in receipt of a temporary 100 percent rating for convalescence from December 21, 2011 to February 1, 2012.  Her claim for a longer period of convalescence is part and parcel of her increased rating claim.  Additionally, the Veteran is in receipt of a temporary 100 percent rating for convalescence from May 23, 2016, to July 1, 2016.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 20 percent disability rating for her cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The maximum rating under this formula is 60 percent.  Because the rating criteria instructing that neurological abnormalities are to be evaluated separately appear in the General Formula but not the IVDS Formula, an evaluation in excess of the Veteran's current 70 percent evaluation (combining 20 percent for her cervical spine disability and 30 and 40 percent radiculopathy ratings) is not available under the IVDS Formula. 

The Veteran's upper extremity radiculopathy is evaluated as incomplete paralysis of the upper radicular group under 38 C.F.R. § 4.124a, Diagnostic Code 8510.  Her current evaluations of 40 percent and 30 percent are warranted for moderate incomplete paralysis of the dominant and nondominant extremities respectively.  Severe incomplete paralysis warrants ratings of 50 percent in the dominant extremity and 40 percent in the nondominant extremity.  Complete paralysis warrants ratings of 70 percent in the dominant extremity and 60 percent in the nondominant extremity.  Complete paralysis is defined as all shoulder and elbow movement lost or severely affected but hand and wrist movement not affected.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation. 38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The Veteran underwent a VA examination on December 16, 2011.  Sensory examinations of the upper extremities were normal, but she exhibited diminished muscle strength and reflexes.  The examiner found symptoms of radiculopathy, specifically moderate constant pain in both extremities.  The examiner diagnosed bilateral moderate radiculopathy with involvement of the upper radicular group.

VA treatment records from annual physicals subsequent to the Veteran's December 2011 surgery note a diagnosis of a cervical strain with stable loosening of screws.  

Private treatment records for the period following the Veteran's December 2011 surgery show numerous notations that a work status is not applicable.  A March 2012 series of cervical spine x-rays which showed fixation plate and screws at C3-4 with disc cage, plate and screws a C5-7 with bony fusion, and disc space narrowing at C2-3.  There was no change from a prior view in January 2012.  Her surgeon noted that she was doing very well and she reported that she was very happy with her improvements.  She stated that she no longer had arm pain but had occasional neck spasms.  Her surgeon noted mild tenderness on the posterior cervical region and a little bit of spasms down into the trapezius muscles bilaterally, but with good upper motor strength.  

In an April 2012 letter, the Veteran's sister reported that she drives the Veteran to her medical appointments because her neck prevents her from driving.

Private treatment records include a May 2012 series of cervical spine x-rays which showed no significant change from the abovementioned March 2012 x-rays.  She reported to her surgeon that she was doing quite well.  She reported that the severe pain she had had in her neck was better, but she still had some bad days despite slow improvement.  Her surgeon noted some limited range of motion on extreme flexion-extension.  Lateral rotation was normal.  There was good muscle strength.  A September 2012 x-ray showed anterior fusion of the C3-7 with metallic screws and plates noted at the fusion site with interbody plugs noted at the C3-4 and C4-5 levels, similar to the May 2012 x-ray with no acute fracture.  In October 2012, the Veteran reported a little bit of pain in her neck but no arm pain.  There was no pain on palpation but there was still spasm.  A series of January 2013 x-rays showed unchanged plates and screws with a clear solid bony fusion at C5-7 and probable bony fusion at C3-4 and C4-5.  There was mild anterolisthesis of C7 on T1 and osteophytosis at C2-3.  No fracture was seen and prevertebral soft tissue contour was within normal limits.  There was no abnormal motion identified with flexion and extension.  At that time, she reported occasional pain in the neck and shoulders, but no arm pain.

In a March 2013 letter, the Veteran's private neurosurgeon stated that she underwent surgery in January 2011, that she was last treated in January 2013, and that she was doing reasonably well and from a cervical spine standpoint could be released from treatment.

Private treatment records reflect that in April 2013 the Veteran reported some pain in her neck but denied arm pain.  There was pain on palpation in the cervical region with muscle spasm over both trapezius muscles.  Motor examination was normal and her surgeon noted good range of motion of the cervical spine.

VA treatment records reflect that in February 2014 the Veteran reported to the emergency room with back and neck pain.  She attributed her back pain to a December fall.  She was diagnosed with chronic back and neck pain.

In an October 2014 statement, the Veteran reported that she was in surgery recovery for 6 months, not 40 days.  Included with this statement was a September 2014 statement from her neurosurgeon, noting that after her December 2011 surgery she "was able to return to work on 5/29/12."

At her July 2015 hearing, the Veteran stated that her neck disability led to problems driving, requiring her brother to give her rides.  She reported pain radiating down to her hands, which made it difficult for her to write.  

Private treatment records reflect that in August 2015 the Veteran returned to her neurosurgeon reporting neck pain.  Pain was increased by looking up, down, or to either side.  Her surgeon found pain on palpation of the posterior cervical region and marked spasm over the trapezius muscles.  There was decreased range of motion of the cervical spine in all directions with pain.  In September 2015 she underwent an electromyography study (EMG).  The study was noted to be technically somewhat suboptimal because of limited voluntary effort and difficulty with relaxation, both secondary to pain.  The EMG was essentially normal for both upper extremities.  There was no convincing electrical evidence for significant peripheral neuropathy, for lesion C5-T1 bilaterally, for median or ulnar mononeuropathy, or for myopathic process.  September 2015 x-rays revealed solid interbody fusion C3-7 and facet arthritis with left foraminal narrowing at C7-T1.  Flexion and extension did not show any evidence of subluxation at C2-3.  In December 2015, she reported in her neck and in her right trapezius muscle.  She was diagnosed with cervical spondylosis.  In October 2015, the Veteran underwent a cervical epidural steroid injection under fluoroscopy.

Private treatment records reflect that in March 2016 the Veteran reported occasional neck and shoulder pain, specifically stiffness and mild discomfort.  Two weeks later she reported pain at the side of her neck and right trapezius muscle.  A CT scan showed moderate to large central disc protrusion at C7-T1 along with 1-2 millimeters of anterolisthesis with prominent osteophytes.  Her surgeon diagnosed solid effusion, mild disc degeneration, disc protrusion, facet disease, and spondylolisthesis.  In April 2016 the Veteran reported severe neck pain that had worsened.  Pain was described as constant and located in the bilateral posterior neck, left shoulder, left arm, and left upper back.  There was radiation of the pain to the left hand.  Pain was described as aching, discomforting, shooting, and tingling.  

The Veteran underwent a VA examination on May 11, 2016.  She reported inability to sleep at night and difficulty turning her neck when driving.  On physical examination, forward flexion was limited to 30 degrees.  Extension, bilateral flexion, and bilateral rotation were all limited to 0 degrees.  The Veteran was unable to perform repetitive testing due to severe pain.  There was evidence of pain on motion and weight-bearing.  There was evidence tenderness to palpation and muscle spasm resulting in abnormal gait or spinal contour.  There was no evidence of ankylosis.  There was x-ray evidence of arthritis.  The examiner found evidence of moderate radiculopathy in the right upper extremity manifested by moderate constant pain, paresthesia, and numbness.  The examiner found severe radiculopathy of the left upper extremity, manifested by severe constant pain, paresthesia, and numbness.  A painful scar was noted related to the Veteran's surgery of the cervical spine.  The examiner diagnosed degenerative disc disease of the cervical spine, status post cervical discectomy, fusion, and bone graft, as well as with IVDS of the cervical spine.  The examiner noted functional loss in that the Veteran is capable of lifting and carrying less than 10 pounds, standing and walking less than two hours, and no bending.  The report noted that the Veteran's left extremity is her dominant extremity.

Private treatment records reflect that in May 2016, shortly after undergoing her VA examination, the Veteran underwent another cervical spine surgery for a herniated disc.

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's cervical spine disability for the period from February 1, 2012.  Higher evaluations are available for ankylosis, forward flexion limited to 15 degrees or less, or the functional equivalent thereof.  The evidence weighs against findings of such severity.  There is no indication in the record of ankylosis.  Forward flexion of the cervical spine was limited to no less than 30 degrees, and such a measurement was taken weeks before the most recent surgery.  While it is true that pain prevented repetitive testing at her examination, the Veteran's private treatment records indicate that her range of motion for the bulk of the period on appeal was near to normal, showing that there was no functional equivalence to a higher level of disability.  See DeLuca, 8 Vet. App. at 204-07.  Furthermore, the Board finds that the evidence weighs against a showing of a convalescent period extending beyond February 1, 2012 for the Veteran's December 2011 surgery.  While the Veteran's surgeon indicated in a statement that she "was able to return to work on 5/29/12," such a statement makes little sense in the context of the Veteran's treatment records and employment status.  She was not employed at the time, and this was reflected in her surgeons numerous contemporaneous notations that a work status was not applicable.  A notation made several years later which notes that the Veteran was able to return to work in May 2012 neither explains why there was such a delay nor actually states that she was unable to return to her hypothetical job prior to this date.  The Board finds more probative the contemporaneous records which explicitly state that the Veteran was doing very well and give no indication for such a lengthy convalescent period.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's cervical spine disability for the period from February 1, 2012.  

As to the Veteran's radiculopathy in the right upper extremity, the Board finds that an evaluation in excess of 30 percent is not warranted.  Her current 30 percent evaluation is warranted for the equivalent of moderate incomplete paralysis.  Higher ratings are available for severe incomplete paralysis or complete paralysis.  The evidence weighs against findings of such severity.  Prior to her December 2011 surgery, the VA examiner found moderate impairment of the right arm.  Private treatment records reflect that for a significant period her arm pain had diminished, but by the May 2016 VA examination the examiner still found moderate impairment.  The Veteran's varying reports of pain are consistent with a disability no more severe than the moderate rating currently assigned.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for radiculopathy of the right upper extremity.

As to the Veteran's radiculopathy of the left upper extremity for the period prior to May 11, 2016, the Board finds that an evaluation in excess of 40 percent is not warranted.  Her current 40 percent evaluation is warranted for the equivalent of moderate incomplete paralysis.  Higher ratings are available for severe incomplete paralysis or complete paralysis.  The evidence weighs against findings of such severity.  Prior to her December 2011 surgery, the VA examiner found moderate impairment of the left arm.  Private treatment records reflect that following the surgery her arm pain had diminished.  Higher levels of pain were not reported until the May 2016 VA examination.  The Veteran's varying reports of pain for the period prior to the examination are consistent with a disability no more severe than the moderate rating currently assigned.  For these reasons, the Board finds that an evaluation in excess of 40 percent is not warranted for radiculopathy of the left upper extremity for the period prior to May 11, 2016.

As to the Veteran's radiculopathy of the left upper extremity for the period from May 11, 2016, the Board finds that an evaluation of 50 percent is warranted.  Such an evaluation is warranted for the equivalent of severe incomplete paralysis.  The May 2016 VA examiner evaluated the Veteran's radiculopathy as severe in her left upper extremity.  Although a severe rating is not to be assigned based only on sensory involvement, the Veteran's examination shows diminished muscle strength and reflexes in addition to sensory symptoms, as well as severe constant pain, paresthesia, and numbness.  The Board further finds that an evaluation in excess of 50 percent is not warranted for the Veteran's radiculopathy of the left upper extremity.  A higher evaluation is available for the equivalent of complete paralysis.  There is no evidence in the record of such severe symptoms, and a higher rating is therefore not warranted.

As to the Veteran's cervical scar, the Board finds that a separate rating is not warranted.  Although the Veteran's scar is painful, the Veteran is already in receipt of a 10 percent rating for a painful left hip residual scar.  A higher rating is available for three or more painful scars.  As this scar is her second, a higher rating is not warranted. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, stiffness, limited motion, painful motion, tingling, numbness, and loss of muscle strength, are specifically contemplated by or the anticipated consequences of the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her cervical spine and radiculopathy are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Eczema

The Veteran seeks to reopen her claim for service connection for skin rash or eczema of the face.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim for service connection for a skin rash or eczema on the face was originally denied in an April 2006 rating decision based on a finding that there was no event, injury, or disease in service related to a skin disability.  The Veteran neither appealed this decision nor submitted any evidence within the one-year appeal period.  The Board therefore finds that this decision became final.  Evidence received since that decision is summarized below.

VA treatment records include an October 2008 dermatology consultation at which she was diagnosed with seborrheic dermatitis.  The record did not reflect reports of etiology or onset.  In a November 2008 statement, the Veteran reported that while on reserve duty she was in a fire-training class and got a rash which recurs during hot weather.  In a separate statement, she reported that the rash began while on duty in 1989.  She stated that she was treated while on duty.  She reported that ever since, she has a recurring rash, sensitive to hot weather, with discoloration and itchiness that returns every summer.  She gave similar reports in her May 2009 notice of disagreement.  In her February 2011 substantive appeal, she stated that she did not have any skin problems prior to her in-service outbreak.  VA treatment records reflect that in June 2010 the Veteran reported dark spots on her face which were getting worse and were not associated with itching.  At her July 2015 hearing, the Veteran attributed her face rash to the chemicals used in-service for fire training.  She reported itching and flaking.  The Veteran submitted another statement in August 2015 in which she again stated that she sought treatment in service for her rash.  She stated that everyone in her unit could attest to it, and she had a member of her unit who still lives in her area sign the statement.  The statement itself was written by the Veteran.

Service personnel records reflect that the only period of ACDUTRA the Veteran served during 1989 was from February 26 to March 10.

The Board finds that the evidence submitted since the April 2006 is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, specifically a finding of no in-service event, disease, or injury related to a current disability.  In her original July 2005 claim, the Veteran stated that the rash arose while she was on duty and she was treated for it in service.  She attributed it to her fire training.  In a September 2005 statement, she specified that the onset was in 1989 or 1990.  The evidence submitted since the April 2006 denial is essentially redundant of this evidence already considered.  The statement signed by the Veteran's friend was written by the Veteran, and there is no indication as to what level of knowledge or agreement his signature indicates.  Furthermore, while VA has taken the necessary steps to attempt to locate service treatment records which would allow reconsideration of a prior denial, such records were not located.  For these reasons, the Board finds that the evidence submitted since the April 2006 is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, and the Veteran's claim is not reopened.

TDIU

The Veteran seeks TDIU.  She contends that her service-connected disabilities, when considered in combination, render her unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is service-connected for a cervical spine disability, degenerative disc disease of the lumbosacral spine with facet arthropathy, associated radiculopathies in all four extremities, and a left hip scar associated with a bone graft.  The combined evaluation for these disabilities is 60 percent or higher for the period beginning February 14, 2011.  Because all of these disabilities are related to the spine or secondary to a spine disabilities, they are considered one disability for the purposes of 38 C.F.R. § 4.16(a), and the Veteran therefore meets the schedular criteria for TDIU for this period.

In her December 2011 application for TDIU, the Veteran reported that she was unemployable due to her cervical spine disability and hip disability.  She reported that she became too disabled to work in July 2005, since which time she had not been employed.  Her prior occupation was a 911 operator.  After service connection for her hip disability was denied, in February 2016 she amended her application to note that she was unemployable due to her back and neck problems.

A February 2005 memorandum reflects that a city physician recommended that the Veteran be considered for medical disability.  A September 2006 determination by the Social Security Administration found that the Veteran was fully disabled effective September 2004, with a primary diagnosis of discogenic and degenerative disorders of the back and a secondary diagnosis of diabetes mellitus.  An October 2009 memorandum reflects that VA determined that the Veteran's service-connected disabilities together with her other disabilities made vocational rehabilitation and employment infeasible.  Specifically, the adjudication officer noted that she could no longer perform her job duties because she is unable to tolerate prolonged sitting and standing, and found that in consideration of her functional limitations and her multiple medical appointments she would not be able to sustain employment.  The Veteran underwent a VA examination in December 2011.  The examiner opined that due to her neck and lumbar spine disabilities, she would not be able to obtain and maintain full time employment.

The Board finds that the evidence weighs in favor of a finding that for the period from February 14, 2011, the Veteran's service-connected disabilities have rendered her unemployable/unable to secure and follow a substantially gainful occupation.  Determinations by her prior employer, the Social Security Administration, a VA adjudication officer for vocational rehabilitation and employment, and a VA examiner all indicate that service-connected disabilities render the Veteran unemployable.  As the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) for the period from February 14, 2011 only, the Board finds that her service-connected disabilities rendered her unemployable for this period and a TDIU is granted.


ORDER

An evaluation in excess of 20 percent from February 1, 2012, for degenerative disc disease of the cervical spine, status post cervical discectomy, fusion, and bone graft with scar, is denied.

An evaluation in excess of 30 percent for right upper extremity radiculopathy associated with a cervical spine disability is denied.

Prior to May 11, 2016, an evaluation in excess of 40 percent for left upper extremity radiculopathy associated with a cervical spine disability is denied.

From May 11, 2016, an evaluation of 50 percent, but not in excess thereof, for left upper extremity radiculopathy associated with a cervical spine disability is granted, subject to the laws and regulations governing the payment of VA benefits.

New and material evidence having not been received, the appeal to reopen the claim for service connection for skin rash or eczema of the face is denied.

For the period from February 14, 2011, a TDIU is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Veteran is not service-connected for any disabilities beyond her spine disabilities and associated radiculopathies and scars.  Prior to February 14, 2011, the Veteran was in receipt of a combined evaluation of 50 percent for these disabilities.  She therefore during this period does not meet the schedular requirement for a TDIU under 38 C.F.R. § 4.16(a), and the Board may not grant an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  

At this point the Board reiterates that the Social Security Administration granted disability benefits, at least in part, based on her service-connected disabilities.  Furthermore, VA found that the Veteran's service-connected disabilities together with her other disabilities made vocational rehabilitation and employment infeasible.  This evidence indicates that prior to meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the Veteran may have been unable to obtain substantially gainful employment due to one or more service-connected disabilities.   As such, for the period on appeal prior to February 14, 2011, the TDIU claim must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU for the period on appeal prior to February 14, 2011, to the Director of the Compensation Service for consideration of whether an extraschedular TDIU is warranted for that period. 
 
2.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


